781 N.W.2d 840 (2010)
Peter L. OBREMSKEY, Personal Representative of the Estate of James B. Richman, and Guardian of Margaret Ann Richman, a legally incapacitated Person, Plaintiff/Cross-Defendant-Appellee,
v.
Allen G. ANDERSON, Defendant/Third-Party Plaintiff-Appellant, and
Little Atlantic Exploration & Development Co, LLC, Defendant/Cross-Plaintiff-Appellant, and
Robert J. Carey, Third-Party Defendant-Appellee.
Docket No. 139711. COA No. 282853.
Supreme Court of Michigan.
May 25, 2010.

Order
On order of the Court, the application for leave to appeal the May 28, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.